875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.S. BAKER, Individually and as a Correctional Officer, C.O.II, MCTC;  R.C. Deshong, Individually and as a Sergeant,MCTC;  Mosier, Individually and as Correctional Officer,C.O. II, MCTC;  Zell Williams, Individually and as aDisciplinary Hearing Officer assigned to the Division ofCorrections Headquarters;  Wayne Winebrenner, Individuallyand as Warden of the Eastern Correctional Institution;Merry Coplin, Individually and as Warden of the MarylandReception Diagnostic and Classification Center;  NameUnknown, Individually and as Commander of the 4 p.m. to 12a.m. Shift at the Eastern Correctional Institution;  NameUnknown, Individually and as Commander of the D.O.C.Transportation Unit, Defendants-Appellees.
No. 88-7628.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 12, 1989.Decided:  May 24, 1989.

Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Aaron Holsey, Appellant pro se.
John Joseph Curran, Jr., Stephanie Judith Lane-Weber, Richard Bruce Rosenblatt, Carmina Szunyog (Office of the Attorney General of Maryland), for appellees.
PER CURIAM:


1
Aaron Holsey appeals the district court's decision denying Holsey's request for a temporary restraining order and for preliminary injunctions in this 42 U.S.C. Sec. 1983 action.  With respect to the denial of the restraining order, we are without jurisdiction to consider the matter.   See Commonwealth of Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).  After reviewing the record and applying the standard of Blackwelder Furniture Co. v. Seilig Manufacturing Co., 550 F.2d 189 (4th Cir.1977), we conclude that the court's denial of "any other interim equitable relief," which we construe to mean Holsey's request for a preliminary injunction, was not an abuse of discretion.   See Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.1980).


2
Accordingly, as the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the district court's denial of a preliminary injunction.  The appeal of the order denying a temporary restraining order is dismissed.

DISMISSED IN PART AFFIRMED IN PART